PER CURIAM.
These causes having been heard and considered together upon the record, briefs and oral argument, on petition of the taxpayers for review of the decisions of the United States Board of Tax Appeals (now the Tax Court of the United States) upholding deficiency assessments by the Commissioner of Internal Revenue on income tax liability for the year 1938; and this court having reached the conclusion that the Board of Tax Appeals, for the reasons stated in its opinion reported in 45 B.T.A. 787, correctly decided the controversies, the decisions are accordingly affirmed.